When this case was before this court upon a former occasion, its discussion and decision chiefly involved the inquiry, whether, by the law merchant, the instrument declared on was such that days of grace were or were not to be allowed upon it. Upon that question, we were of opinion that it was entitled to days of grace. We were further of opinion, that the usage of the Thompson Bank did not control the rights of the parties in this respect.
As the case now presents itself, it appears that by the law of the State of Connecticut, where this paper was to be *Page 292 
paid, it was payable upon the day when, by its tenor, it became due, without grace. What the law of a foreign country is, can only be determined upon evidence; it is a question of fact. The superior court has decided upon evidence derived from the best sources, and of the most unquestionable character, that such is the law of Connecticut, and we see no ground to doubt the correctness of that conclusion. Nor is there any more room to doubt that by the law of this State, the law of Connecticut is to control and govern, in respect to the allowance of grace upon a bill of exchange or check drawn upon and payable at a Bank in that State. (Story Conf. of Laws, 2d ed., § 361.)
The judgment should be affirmed.
Judgment accordingly.